TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 21, 2015



                                     NO. 03-14-00418-CV


                   Keith H. Lamy and Keith H. Lamy, M.D., P.A., Appellants

                                                v.

                   John Hancock Life & Health Insurance Company, Appellee




          APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
       DISMISSED ON JOINT MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on April 18, 2014. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall pay the costs of the appeal incurred by that party, both in this Court and

the court below.